Examinados los autos y los alegatos y apareciendo que la cues-tión envuelta es substancialmente la misma que la que se acaba de resolver en el recurso No. 6450, Central Coloso, Inc. v. Manuel V. Domenech (ante, pág. 339), en su carácter de Tesorero de Puerto Rico, sobre devolución de contribuciones pagadas bajo protesta, por los motivos consignados en la opinión emitida para fundar la sen-tencia dictada en el dicho recurso No. 6450, se revoca la sentencia recurrida que dictara la Corte de Distrito de San Juan en agosto 16, 1932, y se declara la demanda con lugar condenándose al demandado a devolver a la demandante la suma de $1,537.62 pagada bajo pro-*999testa el 30 de septiembre, 1930, con intereses legales a partir de la feeba de diebo pago, sin especial condenación de costas.
El Juez Asociado Sr. Wolf está conforme con el resultado.